                                                                      Case 2:18-cv-01926-GMN-VCF Document 124 Filed 05/14/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Citibank, N.A.
                                                             8                                  UNITED STATES DISTRICT COURT
                                                             9                                        DISTRICT OF NEVADA
                                                            10   INJURYLOANS.COM, LLC, a Nevada entity;          Case No.: 2:18-cv-01926-GMN-VCF
                                                                 ADAM STOKES, an individual,
                                                            11
                                                                                   Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                   STIPULATION AND ORDER FOR
                                                                 v.                                              EXTENSION OF TIME TO RESPOND
                      LAS VEGAS, NEVADA 89134




                                                            13                                                   TO FIRST AMENDED COMPLAINT
AKERMAN LLP




                                                                 SERGIO BUENROSTRO, an individual;
                                                            14   SANDRA     MARTINEZ,         an  individual;    [FIRST REQUEST]
                                                                 CITIBANK, N.A., an entity, S&S MARKETING
                                                            15   CONSULTING, LLC, a Nevada limited liability
                                                                 company,
                                                            16
                                                                                   Defendants.
                                                            17

                                                            18   CITIBANK, N.A.,
                                                            19                     Cross-Claimant,
                                                            20                v.
                                                            21   SERGIO BUENROSTRO,
                                                            22                     Cross Defendant.
                                                            23
                                                                 CITIBANK, N.A.,
                                                            24
                                                                                   Third-Party Plaintiff,
                                                            25
                                                                              v.
                                                            26
                                                                 S&S MARKETING CONSULTING, LLC
                                                            27
                                                                                   Third-Party Defendant.
                                                            28

                                                                 53098394;1
                                                                    Case 2:18-cv-01926-GMN-VCF Document 124 Filed 05/14/20 Page 2 of 2




                                                             1                Defendant/Third-Party Plaintiff Citibank, N.A. (Citibank), Plaintiffs Injuryloans.com, LLC

                                                             2   and Adam Stokes (Plaintiffs), Defendant/Cross-Defendant Sergio Buenrostro (Buenrostro) and

                                                             3   Defendant/Third-Party Defendant S&S Marketing Consulting, Inc. (S&S) hereby stipulate and agree

                                                             4   to a nine (9) day extension of the parties deadline, up to and including Friday, May 22, 2020, to

                                                             5   respond to Plaintiffs' First Amended Complaint [ECF No. 110]. The parties' responses are currently

                                                             6   due on Wednesday, May 13, 2020. This is the parties' first request for an extension of this deadline

                                                             7   and is not intended to cause undue delay or prejudice to any party.

                                                             8                DATED May 13, 2020.

                                                             9    AKERMAN LLP
                                                            10    /s/ Donna M. Wittig                                     /s/ Karl J. Andersen
                                                                  ARIEL E. STERN, ESQ.                                    KARL J. ANDERSEN, ESQ.
                                                            11    Nevada Bar No. 8276                                     Nevada Bar No. 10306
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  DONNA M. WITTIG, ESQ.                                   ANDERSEN & BROYLES, LLP
                                                            12    Nevada Bar No. 11015                                    5550 Painted Mirage Road, Suite 320
                      LAS VEGAS, NEVADA 89134




                                                                  1635 Village Center Circle, Suite 200                   Las Vegas, Nevada 89149
                                                            13
AKERMAN LLP




                                                                  Las Vegas, Nevada 89134
                                                                  Attorneys for Citibank, N.A.                            KATHLEEN H. GALLAGHER, ESQ.
                                                            14                                                            Nevada Bar No. 15043
                                                                                                                          GALLAGHER LAW, PC
                                                            15                                                            1850 East Sahara Avenue, Suite 107
                                                                                                                          Las Vegas, Nevada 89104
                                                            16                                                            Attorneys for Injuryloans.com, LLC and Adam
                                                                                                                          Stokes
                                                            17
                                                                  HOGAN HULET PLLC
                                                            18
                                                                  /s/ Kenneth E. Hogan
                                                            19    KENNETH E. HOGAN, ESQ.
                                                                  Nevada Bar No. 10083
                                                            20    JEFFREY L. HULET, ESQ.
                                                                  Nevada Bar No. 10621
                                                            21    1635 Village Center Circle, Suite 200
                                                                  Las Vegas, Nevada 89134
                                                            22    Attorneys for Sergio Buenrostro and S&S
                                                                  Marketing Consulting, LLC
                                                            23
                                                                                                                  IT IS SO ORDERED.
                                                            24

                                                            25

                                                            26
                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                            27
                                                                                                                               5-14-2020
                                                            28                                                    DATED:
                                                                                                                      2
                                                                 53098394;1
